Me. Justice Prewitt,
delivered the opinion of the Court.
This is another confiscation case wherein the Commissioner, after a full hearing, ordered that the Ford automobile in question be confiscated and sold as provided by law.
The case was taken to the Circuit Court by certiorari and that court reversed the Commissioner, holding that the Commissioner could not legally order confiscation of the car and this appeal resulted.
*460It appears that Mitchell York and wife Lillian York live in Tennessee, near Red Boiling Springs; that they bought the Ford car in question from a dealer in Glasgow, Kentucky, some seventy miles from their home. This car was bought on a credit and the notes were traded to Interstate Acceptance Corporation, a Kentucky Company. They lay claim to the car as a lienor on a conditional sales contract.
The Commissioner contends here that, the Acceptance Company did not comply with Section 57-623 T.C.A. in that the Company did not make inquiry preceding the negotiation of the notes, as to the reputation of the purchasers, Lillian York and husband Mitchell York for dealing in liquor.
It further appears from the record that a large quantity of moonshine whiskey was found in this automobile after it was purchased by the buyers Lillian York and husband Mitchell York, and the State contends that both of these buyers had the reputation of illegally and unlawfully selling and transporting intoxicating liquors at the time the whiskey was found in the car.
It appears from the record that there is no requirement in the State of Kentucky that inquiry be made to the Sheriff or other officers for the violation of the liquor laws. Under Kentucky State 244.200, the lien-holder is entitled to the satisfaction of his lien.
We think this case must be determined by the law of the State of Kentucky. Sloan v. Jones, 192 Tenn. 400-407, 241 S.W.2d 506, 25 A.L.R.2d 1235. This being the case the principles announced in Dye v. McCanless, 185 Tenn. 18, 22, 202 S.W.2d 657, and Evans v. Pearson, 193 Tenn. 528, 534, 246 S.W.2d 964, have no application.
*461As before stated this whole transaction took place in the State of Kentucky, and it appears that the Finance Company herein complied with the laws of the State of Kentucky, which does not provide for any investigation as to the prospective buyer.
This being our view of the case there is no error in the judgment of the Circuit Court and it is affirmed.
Neel, Chieb Justice, and Tomlinson, Justice, dissenting.